Citation Nr: 1244186	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right clavicle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to April 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, denied service connection for a left knee condition and a right clavicle condition.

The Veteran was scheduled for a Board hearing at the Waco RO before a Veterans Law Judge (VLJ) in November 2012.  However, he failed to report for this hearing.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of service connection for a right clavicle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a left knee disability that is related to active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for a left knee disability is warranted.  See 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim for service connection for a left knee disability, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that his current left knee disability is related to an in-service motor vehicle accident.  

A review of the Veteran's service treatment records reveals that his May 1975 entrance examination was negative for complaints or treatments related to a knee condition or injury.

He presented with complaints of bilateral knee pain in October 1975.  The diagnosis was bilateral chondromalacia patellae.  In April 1976 he again presented with complaints of bilateral knee pain as he reported that he sustained an injury to his left knee as a child.  There were negative findings other than moderate crepitus.  The diagnosis was chondromalacia.
 
In December 1976 he presented with complaints of sharp pains in his left knee that were shooting up toward his thigh.

He sustained injuries in a July 1978 motor vehicle accident which included broken ribs and an injured left hand.  The Veteran also was in a motorcycle accident in April 1980 where he sustained a laceration to his left knee.  

The Veteran's September 1980 examination was negative for knee complaints aside from a notation indicating that he had a scar on his left knee from an old knee injury.  A September 1983 separation examination was negative for complaints or treatments related to his knee.

In a May 2008 letter, a private physician noted that the Veteran sustained injuries while in the military in 1977 and 1978.  Specifically, he noted that the Veteran injured his left knee in 1978 in a motorcycle accident.  He had a large laceration to his knee which required sutures.  Ever since this time, he had persistent pain across the anterior aspect of his knee.  The diagnosis was posttraumatic chondral injuries resulting in posttraumatic degenerative change of the patellofemoral joint, left knee.

The Veteran underwent a VA examination in July 2008.  The examiner noted that the Veteran sustained a motor vehicle accident in April 1980 which resulted in an open laceration of his left knee.  The wound had an infection but eventually healed.  A March 1981 service treatment record noted chondromalacia patella, left; but the September 1983 examination revealed a normal left knee.  Post-service, the earliest documentation of a left knee condition was a June 2006 VA treatment note which reported left leg cellulitis.  The examiner noted that there was no documentation of the left knee condition other than this.  The examiner also noted the July 2008 private letter which indicated that posttraumatic injuries resulted in posttraumatic degenerative changes of the patellofemoral joint, left knee.  He noted that no x-rays of the left knee were submitted or conducted.  A current x-ray of the left knee in July 2008 demonstrated an essentially normal examination.  The diagnosis was a history of laceration to the left knee from a motorcycle accident, status post repair of laceration.  He had a residual scar with no functional impairment secondary to the scar.  There was also a diagnosis of mild chondromalacia patella, left knee.  The examiner opined that following a review of the Veteran's claims file, his service treatment records and current findings, the Veteran's mild chondromalacia patella in the left knee was less likely than not secondary to the left knee injury that occurred in service.  He noted that the mild findings 28 years after the injury were less likely posttraumatic as these findings would have been more significant if they were secondary to trauma.  This was further substantiated by the negative findings on the current x-ray.

Initially, the Board notes that in April 1976, the Veteran reported that he sustained an injury to his left knee as a child.  However, there is no indication that the Veteran had any chronic left knee disability that preexisted service.  Specifically, his May 1975 entrance examination was negative for diagnoses or complaints related to a knee condition.

The presumption of soundness is not rebutted.  The claim therefore, becomes one for direct service connection.  See Wagner, supra.

There is a current diagnosis of mild chondromalacia patella, left knee; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has a current left knee disability that is related to service.  

The Veteran's service treatment records reflect that he had experienced multiple reports of bilateral knee pain.  Specifically, the Board notes that the Veteran has an in-service diagnosis of chondromalacia in April 1976, and "mild chondromalacia patella, left knee" currently, and no intercurrent cause has been shown for the chondromalacia diagnosis.  Finally, the Board has taken into consideration the Veteran's reported continuity of symptomatology, which the Board finds to be credible.

The Board acknowledges that the July 2008 VA examiner opined that the Veteran's mild chondromalacia patella in the left knee was less likely than not secondary to the left knee injury that occurred in service.  The Board notes, however, that the examiner's opinion was apparently based solely on a traumatic knee injury in service as he did not address the Veteran's multiple complaints of knee pain in-service prior to his 1980 motor vehicle accident to include the in-service diagnosis of chondromalacia in April 1976.

Additionally, the private physician in a May 2008 letter determined that the Veteran's left knee disability was directly related to his service.  While the private physician did not specifically note the April 1976 diagnosis of chondromalicia or the Veteran's reported continuity of symptomatology when providing the positive opinion, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran's left knee disability was caused by his service.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a left knee disability is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left knee disability is granted.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for a right clavicle disability. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the service treatment records demonstrate that the Veteran had multiple motive vehicle accidents including one in July 1978.  In the November 2012 Appellant's Brief, the Veteran's representative noted that the Veteran claimed that his current right clavicle disability was a result of his in-service motor vehicle accident.  

In a May 2008 letter, a private physician noted that the Veteran sustained a direct trauma injury to his right shoulder as a result of a motor vehicle accident in service where he was ejected from the vehicle and went through the windshield.  The diagnosis was posttraumatic degenerative changes related to a 1977 injury to his right shoulder, sternoclavicular joint, glenohumeral joint and acromioclavicular joint.  The physician opined that all of the above related diagnoses were related to the Veteran's in-service accident.

As the May 2008 letter private physician indicates that the Veteran has a current right clavicle disability that is related to his service, the Board finds that another medical opinion is needed to fairly resolve the claim on appeal.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2012).  

The Board notes that the Veteran has yet to undergo a VA examination for his claimed right clavicle disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claims for service connection for a right clavicle disability.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2012), 38 C.F.R. § 3.159(c) (4) (i) (2012); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the existence, and if so, etiology of the claimed right clavicle disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a right clavicle disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the disability or disabilities is/are related to service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


